Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-20 were previously pending and subject to the non-final office action mailed November 12th, 2020. In the Response, submitted February 2nd, 2021, claims 1, 4-5, 7, 9, 14-17 and 19-20 were amended, claims 2-3, 6, and 8 were canceled, and no new matter was added. Therefore, claims 1, 4-5, 7, and 9-20 are currently pending and subject to the following Final office action.
Response to Applicant’s Remarks
	Applicant’s arguments and remarks filed on February 2nd, 2021, have been fully considered and each argument will be respectfully address in the following final office action.

Response to 35 U.S.C. § 101 Remarks
	Applicant’s remarks filed on pages 6-10 of the Response concerning the 35 U.S.C. § 101 rejection of claims 1-20 have been fully considered but are found not persuasive and are moot in view of the amended 35 U.S.C. § 101 rejection that may be found starting on page 8 of this final office action. 

	On pages 7-8 of the Response, the Applicant argues “the Office undertakes no Step 2A, Prong 2 analysis with respect to exemplary claim 1 (or claims 2-7). Thus, Applicant is left assuming that the Office does not consider claim 1 to include any additional  elements […] Applicant respectfully disagrees with the Office’s includes of all elements as judicial exceptions […] Applicant has amended this portion of the claim to now recite notifying, at the respective SRWC devices, each of the shared ride members […] Applicant respectfully submits that this 
	
	 On page 8 of the Response, the Applicant argues that “Applicant has made substantial amendments to other of the claim recitations asserted by the Office as being solely directed toward the abstract and has added other elements. For example, claim 1 now recites querying at least one of the plurality of shared ride members to identify which shared ride members will be contributing to a total shared ride payment […] This element, too, is more than a mere abstraction in that it integrates a remote facility or vehicle with the shared ride members in a critical interactive process initiated by the remote facility or vehicle”. The Examiner respectfully disagrees that this element is more than a mere abstraction. Claim 1, as drafted, does not recite a remote facility or vehicle as initiating a process for querying at least one of the plurality of shared ride members to identify which shared ride members will be contributing to a total shared ride payment. As discussed on page 9 of this Final Office Action, this element is considered to be directed to mental processes. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). The Examiner notes that “claims can recite a mental process even if they are claimed as being performed on a computer […] The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. October 2019 Update).  Further, this limitation, in part, is considered to be directed to certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	On page 8 of the Response, the Applicant further argues “”this interactive identification process once completed results in a newly cast element of determining a shared ride metric […] Again, this element is more than a mere abstraction in that it too integrates information inputs from each shared ride member that was identified as contributing to the payment where those inputs require mutual agreement on the shared ride metric […] to be used and entry on personal (SRWC) or vehicle devices)”. The Examiner respectfully disagrees that this element is more than a mere abstraction. As discussed on pages 9-10 of this Final Office Action, this element is considered to be directed to mental processes. Although this element for determining a shared ride metric is based on input information received from vehicle user interface or personal SRWC device, this limitation is considered to recite concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). The Examiner notes that “claims can recite a mental process even if they are claimed as being performed on a computer […] The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8, October 2019 Update). As discussed in further detail under the Step 2A-Prong Two analysis on page 16 of this Final Office Action, the vehicle user interface and short-range wireless communication (SRWC) devices are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, this limitation, in part, is considered to be directed to certain methods of organizing 

	On page 8-9 of the Response, the Applicant argues that “new element charging each of the shared ride members that will be contributing to the total shared ride payment the associated shared ride cost after receiving a respective confirmation of the associated shared ride cost is more than a mere abstract in that it too integrates a remote facility 80 or vehicle 12 with the shared ride members in a critical interactive process”. The Examiner respectfully disagrees that this element is more than a mere abstraction. Claim 1, as drafted, does not recite a remote facility or vehicle being integrated into the element of charging each of the shared ride members that will be contributing to the total shared ride payment the associated shared ride cost after receiving a respective confirmation of the associated shared ride cost. As discussed on page 10 of this Final Office Action, this limitation, in part, is considered to be directed to certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)). 

	On page 9 of the Response, the Applicant argues “the claim as a whole reflects a practical application that is an improvement to shared ride scheduling system and the claimed subject matter reflects a specific improvement in technology related to share ride scheduling systems”. The Examiner respectfully disagrees that claim 1 as a whole, even when considering the additional elements both individually and as a combination, reflect an improvement in technology. The described features and elements drafted in the claims are considered to be, at best, an “improvement” to an abstract idea and are not considered to recite technical solutions that improve upon the technology itself (such as the devices or interfaces themselves that are executing the claimed features). Thus, for these reasons, the Examiner respectfully finds the 

	On page 10 of the Response, the Applicant argues “In the Step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds an evidentiary basis, and expressly supports a rejection in writing with one or more of the following […] The Office has failed to make at least one of the four type of factual findings required”. On page 11 of the Non Final Office Action mailed 11/12/2020, under the Step 2B analysis, the Examiner considered the additional elements of transmitting/receiving of information over a network and electronically storing information to be well understood, routine, and conventional functions. Furthermore, the Examiner cited MPEP 2106.05(d)(II) wherein it is stated that the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity. Further, by citing MPEP 2106.05(d)(II), the Examiner refers to all of its contents including the following recitations:

“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); […]
iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;” (See MPEP 2106.05(d)(II)).” 



Response to 35 U.S.C. § 102(a)(1) Remarks
	Applicant’s remarks filed on pages 10-13 of the Response concerning the 35 U.S.C. § 102 (a)(1) rejections have been fully considered but are found to be unpersuasive and are moot in view of the amended 35 U.S.C. § 102 (a)(1) rejection that may be found starting on page 25 of this final office action. 
	
	On pages 11-12 of the Response, the Applicant argues the following:
	“Amin fails to disclose determining that more than one shared ride member is participating in the shared ride such that a plurality of shared ride members are participating in the shared ride and querying at least one of the plurality of shared ride members to identify which shared ride members will be contributing to a total shared ride payment as set forth in claim 1. It is appreciated that his "query" relies upon a plurality of shared ride members having already been determined and thus it should be appreciated that the query is made to one or more of the shared ride members to determine who among them will be cost sharing. Thus, Applicant's claim 1 queries a predetermined group of shared ride members to identify a subgroup (which may be fewer than all) that will be contributing to the payment […] While it may be reasonable to assume that the friends in Amin who are requested to share in the fare are sharing the ride, nowhere does Amin teach that this is the case. Friends are not designated in Amin as shared ride members as set forth in Applicant's claim 1 prior to any request. Nor does Amin anywhere teach shared ride members that are not splitting the fare […] Thus Amin fails to teach or suggest querying at least one of the plurality of shared ride members to identify which shared ride members will be contributing to a total shared ride payment as set forth in claim 1”.
	The Examiner respectfully disagrees that Amin does not teach these features recited in Applicant’s amended claim 1. As discussed in the amended 102(a)(1) rejection that may be found starting on page 25 of this Final Action, Amin teaches a system that may determine when a user and a user’s friend (or more) are participating in a shared ride together based on the location information associated with each user’s computing devices (see ¶ [0031], Amin); equivalent to determining that more than one shared ride member is participating in the shared ride such that a plurality of shared ride members are participating in the shared ride. Further, Amin explicitly teaches that “at any time during the progress of the transport service”, (such as after the system has determined that the user and user’s friend are participating in the shared ride based on their location information), the user and user’s friend can agree to share the fare for the transport service (see ¶ [0031], Amin), where the system is configured to send confirmation requests to the users in order to receive an indication as to whether a user has agreed to share in the service fee (¶ [0010], ¶ [0012]), Amin); equivalent to querying at least one of the plurality of shared ride members to identify which shared ride members will be contributing to a total shared ride payment. 

 	On page 12 of the Response, the Applicant argues the following:
	“Claim 1 also recites determining a shared ride metric from a group of metrics consisting of a cost metric, a participation time and a participation mileage for shared ride members that will be contributing to the total shared ride payment […] Amin fails to disclose this limitation in so far as Amin does not disclose a closed group of shared ride metrics consisting of a cost metric, a participation time, and a participation mileage. While Amin may suggest such metrics, Amin is not limited to these three”

	The Examiner respectfully disagrees that Amin does not teach these features recited in Applicant’s amended claim 1. The Examiner notes that a “Markush grouping is a closed group of alternatives, i.e., the selection is made from a group “consisting of” […] the alternative members” (see MPEP 2173.05(h)(I)) and “[a] claim element defined by selection from a group of alternatives (a Markush grouping; see MPEP § 2117 and § 2173.05(h)) requires selection from a closed group "consisting of" (rather than "comprising" or "including") the alternative members” (See MPEP 2111.03 (II). Thus, the recitation of “determining a shared ride metric from a group of metrics consisting of a cost metric, a participation time and a participation mileage for shared ride members” is considered to be a claim element reciting a Markush grouping that requires selection from a closed grouping of alternative members. The Examiner notes that a Markush grouping does not indicate that the applied prior art is limited to the amount of alternatives within the Markush grouping and cannot teach another additional alternative, as suggested by the Applicant. Rather, a Markush grouping indicates that selection from the closed group of alternatives is required such that the applied prior art must at least teach one of the alternative members from within the group consisting of the alternative members. 

	Further, on pages 12-13 of the Response, the Applicant argues the following:
	“Moreover, Amin does not teach or suggest determination of a shared ride metric, whether limited to the closed group of claim 1, based on receiving input information from each shared ride member that will be contributing to the total shared ride payment corresponding to a mutually agreed to shared ride metric from the group of metrics. This is so because it follows from above that the determination depends upon having determined a subgroup of contributing shared ride members from whom information regarding an agreed to shared ride metric will be received. In other words, if the subgroup is not taught by Amin, then Amin cannot teach an input from the subgroup.”
	The Examiner respectfully disagrees that Amin does not teach these features recited in Applicant’s amended claim 1. As discussed above on page 8 of this Final Office Action, Amin teaches a system wherein a user and a user’s friend may be determined to be participating in a shared ride and physically present in the same shared ride based on location information associated with the users. Further, the system of Amin is configured to determine which users/friends (such as the friend present in the shared ride) are participating in splitting the fee at any point during the shared ride service by receiving confirmation/indications from the users via their computing devices. Further, the system may determine an amount to be paid by each user who has agreed to participate in sharing of the fee based on inputs received from one or more users (¶ [0011], Amin); equivalent to determination of a shared ride metric based on receiving input information from each shared ride member that will be contributing to the total shared ride payment corresponding to a mutually agreed to shared ride metric from the group of metrics. 

	Further, on pages 13 of the Response, the Applicant argues the following:
	“Additionally, Amin does not teach determination of a shared ride metric in any manner, whether mutually agreed to by any group of shared riders or not. Amin merely suggests that fare splitting may be determined in different ways, including based on mileage and time, but nowhere teaches or suggests a shared ride metric being determined based on receiving input information... corresponding to a mutually agreed to shared ride metric from the group of metrics... wherein the input information is generated at the vehicle using a vehicle user interface and/or at respective personal short-range wireless communications (SRWC) devices of each shared ride member that will be contributing to the total shared ride payment. Amin simply fails to teach or suggest such limitations.”
	The Examiner respectfully disagrees that Amin does not teach these features recited in Applicant’s amended claim 1. As further discussed in the amended 102 (a)(1) rejection that may be found starting on page 25 of this Final Office Action, Amin explicitly teaches “The system can also determine the amount to be paid by each user that shares in the fee for the service […] the total fee can be split evenly (or substantially evenly) between the number of users that have agreed to share in the fee […] the fee can be split based on a variety of different parameters, such as input provided by one or more users” ( ¶ [0011]).  Further, as discussed above on page 8 of this Final Office action, a user and user’s friend can agree to share the fare for the transport service (see ¶ [0031], Amin), where the system is configured to send confirmation requests to the users in order to receive an indication as to whether a user has agreed to share in the service fee via computing devices (¶ [0010], ¶ [0012]), Amin). Thus, Amin teaches a system that can receive of an indication of which users have agreed to participate in the sharing of a service fee and determining the amount to be paid by each of the users based on the users’ inputs via a computing device ( for example, the amount could be an even split between the each of the users); equivalent to a shared ride metric being determined based on receiving input information... corresponding to a mutually agreed to shared ride metric from the group of metrics... wherein the input information is generated at the vehicle using a vehicle user interface and/or at respective personal short-range wireless communications (SRWC) devices of each shared ride member that will be contributing to the total shared ride payment. Amin simply fails to teach or suggest such limitations.
	
	On page 13 of the Response, the Applicant argues the following:
	“Claim 1 additionally recites charging each of the shared ride members that will be contributing to the total shared ride payment the associated shared ride cost after receiving a respective confirmation of the associated shared ride cost. While Amin may teach accepting an invitation to split fees or confirmation of a fee splitting arrangement, Amin does not teach or suggest what Applicant has claimed which relates to actually charging the individual contributing shared ride members after receiving respective confirmations of the associated shared ride cost.”
	The Examiner respectfully disagrees that Amin does not teach these features recited in Applicant’s amended claim 1.	 As further discussed in the amended 102 (a)(1) rejection that may be found starting on page 25 of this Final Office Action, Amin explicitly teaches “once the system determines that the service has been completed, the system can charge the respective amounts to be paid by each user to the corresponding accounts of the users.” (¶ [0011]).

	On page 13 of the Response, the Applicant argues “for any and all of the reasons above, Applicant respectfully submits that Amin fails to anticipate Applicant’s claim 1 as amended. Claims 4, 5, 7, 9, 12, and 13 all depend from claim 1 and, for the same reasons set forth above with respect to claim 1, Applicant respectfully submits that Amin fails to anticipate claims 4, 5, 7, 9, 12, and 13”. In view of the amendments to the claims, the Examiner has set forth an amended 35 U.S.C. § 102 (a)(1) rejection for claims 1, 4-5, 7, 9, 12-15, and 20 that may be found starting on page 20 of this Final Office Action. 

Response to 35 U.S.C. § 103 Remarks
	Applicant’s remarks filed on pages 13-14 of the Response concerning the 35 U.S.C. § 103 rejections have been fully considered and are moot in view of the amended 35 U.S.C. § 103 rejection that may be found starting on page 39 of this final office action. 

	On page 14 of the Response, the Applicant argues “Amin and Fujimoto, alone or in combination fail to render claims 10-11 obvious […] Amin, Camp, Uber and Fujimoto, alone or in 


	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-5, 7, and 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, Claims 1, 4-5, 7, and 9-20 are directed to a method (i.e. a process). Thus each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1, 4-5, 7, and 9-20 recite steps that, under their broadest reasonable interpretations, cover certain methods of organizing human activity and performance of the limitations in the human mind but for the recitation of generic computer components. 

Claim 1 recites, in part:
Establishing a shared ride reservation for the shared ride;
	This limitation, in part, is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)). 

Determining that more than one shared ride member is participating in the shared ride such that a plurality of share ride members are participating in the shared ride; and
	This limitation, in part, is directed to mental processes. In particular, this limitations recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work  (see MPEP 2106.04 (a)(2)(III)). Further, this limitation, in part, is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

Querying at least one of the plurality of shared ride members to identify which shared ride members will be contributing to a total shared ride payment;
	This limitation, in part, is directed to mental processes. In particular, this limitations recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation, in part, is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

When the shared ride members that will be contributing to the total shared ride payment are identified in response to the querying: Determining a shared ride metric from a group consisting of a cost metric, a participation time and a participation mileage  for the shared ride members that will be contributing to the total shared ride payment; 
	This limitation, in part, is directed to mental processes. In particular, this limitations recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation, in part, is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

The shared ride metric being determined based on receiving input information from each shared ride member that will be contributing to the total shred ride payment corresponding to a mutually agree to shared ride metric from the group of metrics […] 
	This limitation, in part, is directed to mental processes. In particular, this limitations recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation, in part, is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

Notifying […] each of the shared ride members that will be contributing to the total shared ride payment of an associated shared ride cost based on the shared ride metric.
	This limitation, in part, is directed to mental processes. In particular, this limitations recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation, in part, is directed to certain methods of organizing 

Charging each of the shared ride members that will be contributing to the total shared ride payment the associated shared ride cost after receiving a respective confirmation of the associated shared ride cost.
	This limitation, in part, is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)). 

	Each of these limitations demonstrate a method that, as drafted, recites concepts of certain methods of organizing human activity and mental processes as discussed above. Thus, claim 1 is directed to an abstract idea. 

	Claims 4-5, 7, and 9-13 recite the same limitations and abstract ideas as claim 1 by virtue of dependence. The following dependent claims further recite an abstract idea. 

	Claim 4 recites, in part, “wherein the shared ride metrics for each of the shared ride members that will be contributing to the total shared ride payment is the cost metric”. This limitation, as drafted, is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)). Further, this limitation recites concepts of collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)).

Claim 5 recites, in part, “wherein the cost metric is or represents a proportion of the total shared ride payment for the shared ride”. This limitation, as drafted, is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)). Further, this limitation recites concepts of collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)).

	Claim 7 recites, in part, “wherein the associated ride cost is or is the same as the cost metric”. This limitation, as drafted, is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)). Further, this limitation recites concepts of collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)).

	Claim 9 recites, in part, “wherein the input information is received at a remote facility from the vehicle or from […], and wherein the remote facility carriers out the step of determining the associated shared ride cost for each of the shared ride members that will be contributing to the total shared ride payment”. This limitation, as drafted, is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)).

	Claim 10 recites, in part, “the step of identifying one or more individuals at the vehicle based on information received […] and wherein the step of determining that more than one shared ride member is participating in the shared ride is based on the identifying step”. This limitation, as drafted, recites concepts of judgement, collecting information, and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)).

	Claim 11 recites, in part, “wherein the identifying step includes processing image data obtained by the camera”. This limitation, as drafted, recites concepts of judgement, collecting information, and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)).

	Claim 14 recites, in part:
Establishing a shared ride reservation for the shared ride;
	This limitation, in part, is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).
Identifying two or more of the plurality of shared ride members that are participating in the shared ride;
	This limitation, in part, is directed to mental processes. In particular, this limitations recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation, in part, is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

Querying at least one of the plurality of shared ride members to identify which shared ride members will be contributing to a total shared ride payment;
	This limitation, in part, is directed to mental processes. In particular, this limitations recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation, in part, is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

When the shared ride members that will be contributing to the total shared ride payment are identified in response to the querying: Obtaining a shared ride metric for the shared ride members that will be contributing to the total shared ride payment, the shared ride metrics being determined based on receiving input information from each shared ride members that will be contributing to the total shared ride payment; and
	This limitation, in part, is directed to mental processes. In particular, this limitations recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation, in part, is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

Notifying each of the shared ride members that will be contributing to the total shared ride payment of an associated shared ride cost based on the shared ride metric. 
	This limitation, in part, is directed to mental processes. In particular, this limitations recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Further, this limitation, in part, is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Each of these limitations demonstrate a method that, as drafted, recites concepts of certain methods of organizing human activity and mental processes as discussed above. Thus, claim 14 is directed to an abstract idea. 

	Claims 15-20 recite the same limitations and abstract ideas as claim 14 by virtue of dependence. The following dependent claims further recite an abstract idea. 

	Claim 15 recites, in part, “wherein the identifying the plurality of shared ride members that are participating in the shared ride includes linking each of the plurality of shared ride members to the shared ride as each of the plurality of shared ride members are identified”. This limitation, as drafted, is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)). Further, this limitation recites concepts of collecting information, evaluating information, and organizing information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)).

	Claim 16 recites, in part, “wherein the identifying the plurality of shared ride members that are participating in the shared ride includes identifying at least one of the shared ride members based on information indicating a presence […] associated with the at least one shared ride member at the vehicle”. This limitation, as drafted, recites concepts of judgement, collecting information, and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)).
	
	Claim 17 recites, in part, “wherein the shared ride metrics is based on loyalty information”. This limitation, as drafted, is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)). Further, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)).

Claim 18 recites, in part, “wherein the shared ride metric is obtained based on onboard vehicle sensor information”. This limitation, as drafted, is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)). Further, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)).

	Claim 19 recites, in part, “wherein the shared ride metrics is a shared ride participation time or a shared ride participation mileage”. This limitation, as drafted, is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)). Further, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). 
	
	Claim 20 recites, in part, “the step of charging each of the shared ride members that will be contributing to the total shared ride payment the associated shared ride cost after receiving a respective confirmation of the associated shared ride cost”. This limitation, as drafted, is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)).


	Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application. 

Claims 1, 4-5, 7, and 9-13 recite the additional elements of a vehicle user interface, personal short-range wireless communication (SRWC) devices, and transmitting data over a network (receiving input information from a vehicle user interface/SRWC device and notifying the SRWC devices). The vehicle user interface and personal short-range wireless communication (SRWC) devices are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claim 10-11 recite the additional elements of onboard vehicle sensors and transmitting information over a network (receiving information from the onboard vehicle sensors). The onboard vehicle sensor is considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)). Further, transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claim 11 recites the additional elements of onboard vehicle sensors and a camera. The onboard vehicle sensor and camera are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).
	
	Claims 12-13 recite the additional elements of servers, a processor, and a memory. The servers, processor, and memory are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).

Claim 13 recites the additional elements of a shared ride backend services application and computer instructions. The shared ride backend services application and computer instructions are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).

	Claim 16 recites the additional elements of a personal short-range wireless communication (SRWC) device. The SWRC device is recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).

	Claim 18 recites the additional element of an onboard vehicle sensor. The onboard vehicle sensor and camera are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).
	
	Accordingly, the vehicle user interface, personal short-range wireless communication (SRWC) devices, servers, processor, memory, onboard vehicle sensor, camera, shared ride backend services application, computer instructions, and transmitting information over a network do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. Thus, claims 1, 4-5, 7, and 9-20 do not recite additional elements that integrate the judicial exception into a practical application. 
	
	Step 2B 
	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 1, 4-5, 7, and 9-20  are merely left with a vehicle user interface, personal short-range wireless communication (SRWC) devices, servers, a processor, a memory, a camera, onboard vehicle sensor, and transmitting information over a network. Claims 1, 4-5, 7, and 9-20  and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 1, 4-5, 7, and 9-20  are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 2A-Prong Two analysis, transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II). Thus, the steps involving the transmitting and receiving of data over a network and storing information, individually and in combination with the additional claim limitations, do not demonstrate an inventive step that amounts to significantly more than the abstract idea as the courts have recognized transmitting data over a network to be a well-understood, routine, and conventional functions. 
	Further, the vehicle user interface, personal short-range wireless communication (SRWC) devices, servers, processor, memory, shared ride backend services application, and computer instructions are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). 
Furthermore, the onboard vehicle sensor and camera are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)). 
claims 1, 4-5, 7, and 9-20, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception. Therefore, there are no meaningful limitations in claims 1, 4-5, 7, and 9-20 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 1, 4-5, 7, and 9-20  are rejected under 35 U.S.C § 101. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7, 9, 12-15, and 20 are rejected under 35 U.S.C. § 102 (a)(1) as being anticipated by Amin U.S. Publication No. 2015/0012341, hereafter known as Amin. 

	Regarding claim 1,
	Amin teaches the following:
	Establishing a shared ride reservation for the shared ride;	
	The Examiner notes that according the Applicant’s disclosure, “a shared ride refers to using a vehicle as a part of a ride sharing service or a car sharing service” (¶ [0011]).Thus, the Examiner is interpreting the shared ride as being a ride sharing service. 
	Amin teaches “a system to enable fees or fares for an on-demand service, such as a transport service, to be shared among multiple users” and the “system can arrange an on-demand service to be performed between a requesting party (e.g., a user) and a service provider” (¶ [0010]). Further, Amin teaches “a user operating a requesting device 160 can make a service request 161 for an on-demand service, such as a transport service. The user can operate the service application to input a request for pick up, a pickup location, and/or a destination location, for example, and the on-demand service system can arrange for a service provider (e.g., a driver of a vehicle) to provide the transport service. The service manager 120 can receive the service request 161 and can associate an account (or identifier of the account) of the user with an identifier for the transport service […] the service manager 120 can keep track of the transport service that has been arranged […] and which service provider (e.g., driver) is assigned to provide the arranged transport service” (¶ [0024]). 
	Thus, Amin teaches a service application that allows a user to request a transportation service, where the fare for the transportation service may be shared among multiple users, and a driver is subsequently assigned to provide said transportation service; equivalent to establishing a shared ride reservation for a shared ride. 

	Determining that more than one shared ride member is participating in the shared ride such that a plurality of share ride members are participating in the shared ride; and
	The Examiner notes that the Applicant’s disclosure states “a shared ride member, which is a person that is participating in a shared ride as a customer (or someone agreeing to provide payment or other consideration to participate in a shared ride […]” (¶ [0029], Applicant’s disclosure). Thus, a shared ride member is interpreted as either a person who is physically or someone participating in a shared ride by agreeing to provide payment in a shared ride. 
	Amin teaches “a system to enable fees or fares for an on-demand service, such as a transport service, to be shared among multiple users” (¶ [0009]). Further, Amin teaches “During progress of the service, the system can determine that the fee for the service is to be shared by two or more users by receiving user inputs from two or more computing devices associated with the two or more users” (¶ [0010]). Further, Amin teaches “The service application can communicate with the system to enable the user to request the on-demand service, select friends or contacts to share in the fee for the on-demand service, request that the fee be split between the user and the selected friends or contacts, and receive an indication or confirmation of the fee splitting between the user and the selected friends or contacts” (¶ [0012]). 
	Furthermore, Amin teaches “In a case where the user and Friend 1 are picked up together by a driver, the service manager 120 can receive location information (as well as the bearing/direction of travel) of the user, Friend 1, and/or the driver via the respective computing devices […] The location information can be used to indicate to the service manager 120 that the user and Friend 1 are together, and when the user and Friend 1 enter the driver's vehicle together” (¶ [0031]). 
	Thus, Amin teaches that the system may determine if the user and user’s friend are together and physically present in the vehicle during the shared ride based on location information associated with their computing devices (equivalent to determining more than one members who are physically present in a vehicle during a shared ride and, therefore, shared ride members participating in the shared ride such that a plurality of share ride members are participating in the shared ride). Further, Amin teaches a system that may determine/identify a user and the user’s friends that are participating in sharing a fee for a shared ride service (equivalent to more than one members participating in a shared ride by agreeing to provide 

	Querying at least one of the plurality of shared ride members to identify which shared ride members will be contributing to a total shared ride payment;
	Amin teaches “At any time during progress of the transport service, the user and one friend (e.g., Friend 1) can agree to share the fare for the transport service. Friend 1 can choose to share the fare for the user whether or not Friend 1 is actually riding with the user in the vehicle. In a case where the user and Friend 1 are picked up together by a driver, the service manager 120 can receive location information (as well as the bearing/direction of travel) of the user, Friend 1, and/or the driver via the respective computing devices […] The location information can be used to indicate to the service manager 120 that the user and Friend 1 are together, and when the user and Friend 1 enter the driver's vehicle together” (¶ [0031]) and “the amount determine 112 can determine how the amounts 115 for the fare can be distributed between the user and Friend 1” (¶ [0040]). 
	Amin teaches “During progress of the service, the system can determine that the fee for the service is to be shared by two or more users by receiving user inputs from two or more computing devices associated with the two or more users” (¶ [0010]). Further, “In one example, a first user can provide a request to the system to share or split the fee for the service with a second user during progress of the service. The system can notify the second user and receive a confirmation from the second user” (¶ [0011]). Further, Amin teaches “The service application can communicate with the system to enable the user to request the on-demand service, select friends or contacts to share in the fee for the on-demand service, request that the fee be split between the user and the selected friends or contacts, and receive an indication or confirmation of the fee splitting between the user and the selected friends or contacts” (¶ [0012]).

	 
	When the shared ride members that will be contributing to the total shared ride payment are identified in response to the querying: Determining a shared ride metric from a group consisting of a cost metric, a participation time and a participation mileage  for the shared ride members that will be contributing to the total shared ride payment;
	Amin teaches “The system can also determine the amount to be paid by each user that shares in the fee for the service […] the total fee can be split evenly (or substantially evenly) between the number of users that have agreed to share in the fee […] the fee can be split based on a variety of different parameters, such as input provided by one or more users, the duration of the service, the distance and/or direction(s) traveled by a service provider in providing the service, when the user(s) agreed to share in the fee, when the user(s) initially received at least part of the service, etc […] once the system determines that the service has been completed, the system can charge the respective amounts to be paid by each user to the corresponding accounts of the users.” (¶ [0011]). 
	The Examiner notes that a “Markush grouping is a closed group of alternatives, i.e., the selection is made from a group “consisting of” […] the alternative members” (see MPEP 2173.05(h)(I)). Thus, the cost metric, participation time, and participation mileage are all considered to be alternative members to the total shared ride metric. 
	Thus, Amin teaches a system that may determine an amount to be paid by each of the users that has agreed to share in the fee (equivalent to determining a shared ride metric for the for the shared ride members that will be contributing to the total shared ride payment when the 

	The shared ride metric being determined based on receiving input information from each shared ride member that will be contributing to the total shred ride payment corresponding to a mutually agreed to shared ride metric from the group of metrics, and wherein the input information is generated […] and/or at respective personal short-range wireless communications (SRWC) devices of each shared ride member that will be contributing to the total shared ride payment; and
	Amin teaches “During progress of the service, the system can determine that the fee for the service is to be shared by two or more users by receiving user inputs from two or more computing devices associated with the two or more users” (¶ [0010]).  Further, Amin teaches “The system can also determine the amount to be paid by each user that shares in the fee for the service […] the total fee can be split evenly (or substantially evenly) between the number of users that have agreed to share in the fee […] the fee can be split based on a variety of different parameters, such as input provided by one or more users […] once the system determines that the service has been completed, the system can charge the respective amounts to be paid by each user to the corresponding accounts of the users.” (¶ [0011]). Further, “Further, “the system can also communicate with devices of the users to dynamically provide updated information regarding the service and the shared fees.” (¶ [0019]). Further, Amin teaches “computing devices that can correspond to cellular or smartphones, laptop computers, tablet devices, network-enabled devices generally, etc., that can provide network connectivity and processing 
	The Examiner notes that according to the Applicant’s disclosure, “the personal SRWC device 90 and 94 are mobile devices […] a personal SRWC devices is a mobile device that is capable of SRWC […] such as a wearable device […] or a handheld device (e.g., a smartphone, a tablet , a laptop)” (¶ [0025]).
	Thus, Amin teaches a system that may determine an amount to be paid by each of the users (participating in the shared ride) that has agreed (by sending a confirmation to the system) to share in the fee, where the total fee (cost metric) may be split based on inputs provided by one or more of the users participating the shared ride via their computing devices (equivalent to the shared ride metric being determined based on receiving input information from each shared ride member that will be contributing to the total shared ride payment corresponding to a mutually agreed to shared ride metric from the group of metrics, and wherein the input information is generated […] and/or at respective personal short-range wireless communications (SRWC) devices of each shared ride member that will be contributing to the total shared ride payment). 

	Notifying, at the respective SRWC devices, each of the shared ride members that will be contributing to the total shared ride payment of an associated shared ride cost based on the shared ride metric. 
	Amin teaches “The system can also determine the amount to be paid by each user that shares in the fee for the service […] the total fee can be split evenly (or substantially evenly) between the number of users that have agreed to share in the fee […] the system can charge the respective amounts to be paid by each user to the corresponding accounts of the users.” (¶ [0011]). Further, “the system can also communicate with devices of the users to dynamically provide updated information regarding the service and the shared fees.” (¶ [0019]). 

	Thus, Amin teaches a system that may communicate with the computing devices of each user sharing in a fee for a service with update information regarding the service and shared fees (equivalent to notifying, at the respective SRWC devices, each of the shared ride members that will be contributing to the total shared ride payment of an associated shared ride cost based on the shared ride metric).

 	Charging each of the shared ride members that will be contributing to the total shared ride payment the associated shared ride cost after receiving a respective confirmation of the associated shared ride cost.
	Amin teaches “The system can also determine the amount to be paid by each user that shares in the fee for the service […] the total fee can be split evenly (or substantially evenly) between the number of users that have agreed to share in the fee […] the fee can be split based on a variety of different parameters, such as input provided by one or more users, the duration of the service, the distance and/or direction(s) traveled by a service provider in providing the service, when the user(s) agreed to share in the fee, when the user(s) initially received at least part of the service, etc […] once the system determines that the service has been completed, the system can charge the respective amounts to be paid by each user to the corresponding accounts of the users.” (¶ [0011]). Further, “system 100 includes a fee distribution 110, a service manager 120, an accounts data store 130, a service data store 140” (¶ [0020]), “the fee distribution 110 can also include an amount determine 112” (¶ [0028]) and “the service manager 120 can monitor the transport service and determine a total fare 125 for the transport service based on the duration and/or distance traveled by the driver in providing the transport 112 can determine the total fare 125 based on the service information 117 of the transport service from the service data store 140.” (¶ [0037]). 
	Thus, Amin teaches a system that may determine a total fare amount for a transportation service based on either monitoring the transport service or receiving service information of the transport service from a service data store (equivalent to receiving a respective confirmation of the associated shared ride cost). Further, after the system determines a total fare amount, the system may determine the amount to be paid by each of the users who have agreed to share in the fee and may charge each of the user’s respective accounts for the determined amount (equivalent to charging each of the shared ride members that will be contributing to the total shared ride payment the associated shared ride cost after receiving a respective confirmation of the associated shared ride cost).
	
	Regarding claim 4, 
	Amin teaches the limitations of claim 1. Further, Amin teaches the following:
	Wherein the shared ride metrics for each of the shared ride members that will be contributing to the total shared ride payment is the cost metric. 
	Amin teaches “a system to enable fees or fares for an on-demand service, such as a transport service, to be shared among multiple users” (¶ [0009]) and a “request message 173 can include content that indicates that the user wants to split the cost for the transport service“(¶ [0029]). Further, “Amin teaches “The system can also determine the amount to be paid by each user that shares in the fee for the service […] the total fee can be split evenly (or substantially evenly) between the number of users that have agreed to share in the fee” (¶ [0011]).
Amin teaches a system that may determine an amount to be paid by each of the users that has agreed to share in the fee, where the amount paid by each user can be based on the total fee (equivalent to a cost metric).

	Regarding claim 5, 
	Amin teaches the limitations of claim 4. Further, Amin teaches the following:
	Wherein the cost metric is or represents a proportion of the total shared ride payment for the shared ride.
	Amin teaches “The system can also determine the amount to be paid by each user that shares in the fee for the service […] the total fee can be split evenly (or substantially evenly) between the number of users that have agreed to share in the fee […] the fee can be split based on a variety of different parameters, such as […] when the user(s) agreed to share in the fee, when the user(s) initially received at least part of the service, etc.” (¶ [0011]), “system 100 can determine the respective fare amounts based on other factors or parameters, such as […] when the individuals agreed to share in the fare, when the individuals initially got in the vehicle providing the transport service, when the individuals got out of the vehicle, etc.” (¶ [0057]). Thus, a feature for splitting a total fee for a transportation service between multiple users based on when each user began to receive their share of the transportation service, or when the user agreed to share in the fee, is equivalent to a shared ride cost metric that represents a proportion of a total shared ride payment for the shared ride. 
	Further, Amin teaches “the user can provide input, when providing the fare split request 163, to assign a percentage or amount for each friend invited to share the fare, with the remainder of the fare to be assigned to the user” (¶ [0038]). 

	Regarding claim 7,
	Amin teaches the limitations of claim 4. Further, Amin teaches the following:
Wherein the associated shared ride cost is or is the same as the cost metric. 
	Amin teaches “a system to enable fees or fares for an on-demand service, such as a transport service, to be shared among multiple users” (¶ [0009]) and a “request message 173 can include content that indicates that the user wants to split the cost for the transport service“(¶ [0029]). Further, Amin teaches “The system can also determine the amount to be paid by each user that shares in the fee for the service […] the total fee can be split evenly (or substantially evenly) between the number of users that have agreed to share in the fee […] the system can charge the respective amounts to be paid by each user to the corresponding accounts of the users.” (¶ [0011]).
	Thus, Amin teaches a system that is configured to determine a fee to be paid by users participating in a transportation service, where the fee is a cost for the transportation service. These features are considered equivalent to a shared ride metric being the same as a shared ride cost metric.  
	
	Regarding claim 9,
	Amin teaches the limitations of claim 1. Further, Amin teaches the following:
	Wherein the input information is received at a remote facility from the […] one or more personal SRWC devices, and wherein the remote facility carries out the step of determining the associated shared rice cost for each of the shared ride members that will be contributing to the total shared ride payment. 
	Referring to Fig. 1, Amin shows a requesting device comprising a service app that is in communication with system 100 over a network. Further, system 100 is shown to comprise the fee distribution module 110 that receives fare split requests and determines amounts to be paid 112. Further, Amin teaches “one or more components of system 100 can be implemented on network side resources, such as on one or more servers […]System 100 can communicate over a network, via a network interface (e.g., wirelessly or using a wireline), to communicate with the 160” (¶ [0022]). Further, “FIG. 1, system 100 may be implemented using a computer system such as described by FIG. 5 […] computer system 500 includes processing resources 510 […] includes at least one processor 510 for processing information” (¶ [0075]). Further, Amin explicitly teaches “The system can also determine the amount to be paid by each user that shares in the fee for the service […] the total fee can be split evenly (or substantially evenly) between the number of users that have agreed to share in the fee […] the fee can be split based on a variety of different parameters, such as input provided by one or more users […] the system can charge the respective amounts to be paid by each user to the corresponding accounts of the users.” (¶ [0011]). Further, Amin teaches “computing devices that can correspond to cellular or smartphones […] that can provide network connectivity and processing resources for enabling respective individuals to communicate with the system over a network” (¶ [0013]).
	Thus, Amin teaches that users may communicate with a system over a network via a service app executing on a requesting device, where the system (comprising one or more servers) may determine the amount to be paid by each user participating in a transportation service based on received user inputs. Since the requesting device is shown (and explicitly stated) to communicate with the system servers wirelessly via a network interface, this feature of Amin is considered to be equivalent to receiving the user input information at a remote facility.  Further, since the remote system is executing the functions to determine the amounts to be paid by each user based on the user inputs, this feature of Amin is considered to be equivalent to a remote facility carrying out the step of determining the shared rice cost metric for each of the two or more share ride members.

	Regarding claim 12, 
	Amin teaches the limitations of claim 1. Further, Amin teaches the following:
Wherein the method is carried out by a remote facility that includes one or more servers; and
	Referring to Fig. 1, Amin shows a requesting device comprising a service app that is in communication with system 100 over a network. Further, system 100 is shown to comprise the fee distribution module 110 that receives fare split requests and determines amounts to be paid 112. Further, Amin teaches “one or more components of system 100 can be implemented on network side resources, such as on one or more servers […]System 100 can communicate over a network, via a network interface (e.g., wirelessly or using a wireline), to communicate with the one or more requesting devices 160” (¶ [0022]). Further, “FIG. 1, system 100 may be implemented using a computer system such as described by FIG. 5 […] computer system 500 includes processing resources 510 […] includes at least one processor 510 for processing information” (¶ [0075]). Further, Amin explicitly teaches “The system can also determine the amount to be paid by each user that shares in the fee for the service […] the total fee can be split evenly (or substantially evenly) between the number of users that have agreed to share in the fee […] the fee can be split based on a variety of different parameters, such as input provided by one or more users […] the system can charge the respective amounts to be paid by each user to the corresponding accounts of the users.” (¶ [0011]). Further, Amin teaches “computing devices that can correspond to cellular or smartphones […] that can provide network connectivity and processing resources for enabling respective individuals to communicate with the system over a network” (¶ [0013]).
	Thus, Amin teaches that users may communicate with a system over a network via a service app executing on a requesting device, where the system (comprising one or more servers) may determine the amount to be paid by each user participating in a transportation service based on received user inputs. Since the requesting device is shown (and explicitly stated) to communicate with the system (comprising servers configured to perform the functions Amin is considered to be equivalent to method is carried out by a remote facility that includes one or more servers.

	Wherein each of the one or more servers includes a processor and a memory. 
	Further, “FIG. 1, system 100 may be implemented using a computer system such as described by FIG. 5 […] computer system 500 includes processing resources 510 […] includes at least one processor 510 for processing information. Computer system 500 also includes a main memory 520, such as a random access memory (RAM) or other dynamic storage device, for storing information and instructions to be executed by the processor 510. ” (¶ [0074] -¶ [0075]).
	Thus, the system 100 of Fig. 1 may be implemented in one or more servers, where system 100 may comprise a processor and memory storing instructions. 
	
	Regarding claim 13,
	Amin teaches the limitations of claim 12. Further, Amin teaches the following:
	Wherein the processor of at least one of the one or more servers is configured to carry out a share ride backend services application, the shared ride backend services application including instructions that, when executed by the processor of at least one server, causes the remote facility to carry out the method. 
	Amin teaches “FIG. 1, system 100 may be implemented using a computer system such as described by FIG. 5 […] computer system 500 includes processing resources 510 […] includes at least one processor 510 for processing information. Computer system 500 also includes a main memory 520, such as a random access memory (RAM) or other dynamic storage device, for storing information and instructions to be executed by the processor 510. ” (¶ [0074] -¶ [0075]). Further, Amin teaches “the use of computer system 500 for implementing the techniques described herein […] those techniques are performed by computer system 500 in 510 executing one or more sequences of one or more instructions contained in main memory 520 […] Execution of the sequences of instructions contained in main memory 520 causes processor 510 to perform the process steps described herein […] hard-wired circuitry may be used in place of or in combination with software instructions to implement examples described herein.” (¶ [0078]). 
	 Further, Amin teaches “that methods, techniques, and actions performed by a computing device are performed programmatically, or as a computer-implemented method […] Programmatically, as used herein, means through the use of code or computer-executable instructions. These instructions can be stored in one or more memory resources of the computing device.” (¶ [0014]). Further, Amin teaches “ examples described herein can be implemented using programmatic modules, engines, or components […] A programmatic module, engine, or component can include a program, a sub-routine, a portion of a program, or a software component or a hardware component capable of performing one or more stated tasks or functions” (¶ [0015]). 
	Thus, Amin teaches a system 100 (comprising one or more servers) that programmatically performs the described methods, techniques, and features such that the computer devices of system 100 (remote servers) perform the described methods using programs stored in a memory (equivalent to a shared ride backend services application) comprising software instructions/code executed by the processors of the system 100. 

	Regarding claim 14, 
	Amin teaches the following:
	Establishing a shared ride reservation for the shared ride;
	The Examiner notes that according the Applicant’s disclosure, “a shared ride refers to using a vehicle as a part of a ride sharing service or a car sharing service” (¶ [0011]).Thus, the Examiner is interpreting the shared ride as being a ride sharing service. 
Amin teaches “a system to enable fees or fares for an on-demand service, such as a transport service, to be shared among multiple users” and the “system can arrange an on-demand service to be performed between a requesting party (e.g., a user) and a service provider” (¶ [0010]). Further, Amin teaches “a user operating a requesting device 160 can make a service request 161 for an on-demand service, such as a transport service. The user can operate the service application to input a request for pick up, a pickup location, and/or a destination location, for example, and the on-demand service system can arrange for a service provider (e.g., a driver of a vehicle) to provide the transport service. The service manager 120 can receive the service request 161 and can associate an account (or identifier of the account) of the user with an identifier for the transport service […] the service manager 120 can keep track of the transport service that has been arranged […] and which service provider (e.g., driver) is assigned to provide the arranged transport service” (¶ [0024]). 
	Thus, Amin teaches a service application that allows a user to request a transportation service, where the fare for the transportation service may be shared among multiple users, and a driver is subsequently assigned to provide said transportation service; equivalent to establishing a shared ride reservation for a shared ride. 

	Identifying the plurality of shared ride members that are participating in the shared ride;
	The Examiner notes that the Applicant’s disclosure states “a shared ride member, which is a person that is participating in a shared ride as a customer (or someone agreeing to provide payment or other consideration to participate in a shared ride […]” (¶ [0029], Applicant’s disclosure). Thus, a shared ride member is interpreted as either a person who is physically present in a vehicle during a shared ride or someone participating in a shared ride by agreeing to provide payment in a shared ride. 
Amin teaches “a system to enable fees or fares for an on-demand service, such as a transport service, to be shared among multiple users” (¶ [0009]). Further, Amin teaches “During progress of the service, the system can determine that the fee for the service is to be shared by two or more users by receiving user inputs from two or more computing devices associated with the two or more users” (¶ [0010]). Further, Amin teaches “The service application can communicate with the system to enable the user to request the on-demand service, select friends or contacts to share in the fee for the on-demand service, request that the fee be split between the user and the selected friends or contacts, and receive an indication or confirmation of the fee splitting between the user and the selected friends or contacts” (¶ [0012]). 
	Furthermore, Amin teaches “In a case where the user and Friend 1 are picked up together by a driver, the service manager 120 can receive location information (as well as the bearing/direction of travel) of the user, Friend 1, and/or the driver via the respective computing devices […] The location information can be used to indicate to the service manager 120 that the user and Friend 1 are together, and when the user and Friend 1 enter the driver's vehicle together” (¶ [0031]). Further, “The service application an also enable the user to manually provide/enter in a phone number or other communication identifier (e.g., email address, instant message screen name, etc.) […] Once the user requests to invite one or more friends (e.g., Friend 1 and Friend 2) to share in the fare for the transport service, the fare split request 163 can be provided to system 100 with one or more communication identifiers for each of the selected friends (e.g., phone numbers, email addresses, etc.)” (¶ [0027]).
	Thus, Amin teaches that the system may determine and identify a user and user’s friend (based on their respective communication identifiers) that are together and physically present a vehicle during the shared ride based on location information associated with their computing devices (equivalent to identifying the plurality of members who are physically present in a vehicle during a shared ride and, therefore, identifying the plurality of shared ride members participating in the shared ride). Amin teaches a system that may determine/identify a user and 

	Querying at least one of the plurality of shared ride members to identify which shared ride members will be contributing to a total shared ride payment;
	Amin teaches “At any time during progress of the transport service, the user and one friend (e.g., Friend 1) can agree to share the fare for the transport service. Friend 1 can choose to share the fare for the user whether or not Friend 1 is actually riding with the user in the vehicle. In a case where the user and Friend 1 are picked up together by a driver, the service manager 120 can receive location information (as well as the bearing/direction of travel) of the user, Friend 1, and/or the driver via the respective computing devices […] The location information can be used to indicate to the service manager 120 that the user and Friend 1 are together, and when the user and Friend 1 enter the driver's vehicle together” (¶ [0031]) and “the amount determine 112 can determine how the amounts 115 for the fare can be distributed between the user and Friend 1” (¶ [0040]). 
	Amin teaches “During progress of the service, the system can determine that the fee for the service is to be shared by two or more users by receiving user inputs from two or more computing devices associated with the two or more users” (¶ [0010]). Further, “In one example, a first user can provide a request to the system to share or split the fee for the service with a second user during progress of the service. The system can notify the second user and receive a confirmation from the second user” (¶ [0011]). Further, Amin teaches “The service application can communicate with the system to enable the user to request the on-demand service, select friends or contacts to share in the fee for the on-demand service, request that the fee be split 
	Thus, a system comprising an application that allows a user to input/select friends or other users to participate in sharing a fee for a service, where the system may then notify and receive a confirmation from the friends/other users whether they agree to share in the fee, is equivalent to querying at least one of the plurality of shared ride members to identify which shared ride members will be contributing to a total shared ride payment.

	When the shared ride members that will be contributing to the total shared ride payment are identified in response to the querying: Obtaining a shared ride metric for the shared ride members that will be contributing to the total shared ride payment, the shared ride metrics being determined based on receiving input information from each shared ride members that will be contributing to the total shared ride payment; 
	Amin teaches “The system can also determine the amount to be paid by each user that shares in the fee for the service […] the total fee can be split evenly (or substantially evenly) between the number of users that have agreed to share in the fee […] the fee can be split based on a variety of different parameters, such as input provided by one or more users, the duration of the service, the distance and/or direction(s) traveled by a service provider in providing the service, when the user(s) agreed to share in the fee, when the user(s) initially received at least part of the service, etc […] once the system determines that the service has been completed, the system can charge the respective amounts to be paid by each user to the corresponding accounts of the users.” (¶ [0011]). 
	The Examiner notes that a “Markush grouping is a closed group of alternatives, i.e., the selection is made from a group “consisting of” […] the alternative members” (see MPEP 2173.05(h)(I)). Thus, the cost metric, participation time, and participation mileage are all considered to be alternative members to the total shared ride metric. 
Amin teaches a system that may determine an amount to be paid by each of the users that has agreed to share in the fee (equivalent to obtaining a shared ride metric for the for the shared ride members that will be contributing to the total shared ride payment when the shared ride members that will be contributing to the total shared ride payment are identified in response to the querying), where the amount paid by each user can be based on the total fee and inputs provided by the one or more users sharing in the fee (equivalent to the shared ride metrics being determined based on receiving input information from each  shared ride members that will be contributing to the total shared ride payment).

	Notifying each of the shared ride members that will be contributing to the total shared ride payment of an associated shared ride cost based on the shared ride metric. 
	Amin teaches “The system can also determine the amount to be paid by each user that shares in the fee for the service […] the total fee can be split evenly (or substantially evenly) between the number of users that have agreed to share in the fee […] the system can charge the respective amounts to be paid by each user to the corresponding accounts of the users.” (¶ [0011]). Further, “the system can also communicate with devices of the users to dynamically provide updated information regarding the service and the shared fees.” (¶ [0019]). 
	Thus, Amin teaches a system that may communicate with the computing devices of each user sharing in a fee for a service with update information regarding the service and shared fees (equivalent to notifying each of the shared ride members that will be contributing to the total shared ride payment of an associated shared ride cost based on the shared ride metric).

	Regarding claim 15,
 	Amin teaches the limitations of claim 14. Further, Amin teaches the following:
Wherein the identifying the plurality of shared ride members that are participating in the shared ride includes linking each of the plurality of shared ride member to the shared ride as each of the plurality of shared ride members are identified. 
	Amin teaches “a system to enable fees or fares for an on-demand service, such as a transport service, to be shared among multiple users” (¶ [0009]). Further, Amin teaches “system 100 includes a fee distribution 110, a service manager 120, an accounts data store 130” (¶ [0020]), and “the service manager 120 […] can associate an account (or identifier of the account) of the user with an identifier for the transport service.  In this manner, the service manager 120 can keep track of the transport service that has been arranged, which user […] is being provided with the transport service, and which service provider (e.g., driver) is assigned to provide the arranged transport service.” (¶ [0024]). Further, Amin teaches “the service manager 120 and/or the fee distribution 110 can keep track of which individuals and accounts are participating in sharing the fare with a particular transport service as well as the user.” (¶ [0034]). 

	Regarding claim 20, 
	Amin teaches the limitations of claim 14. Further, Amin teaches the following:
	The step of charging each of the shared ride members that will be contributing to the total shared ride payment the associated shared ride cost after receiving a respective confirmation of the associated shared ride cost.  
	Amin teaches “The system can also determine the amount to be paid by each user that shares in the fee for the service […] the total fee can be split evenly (or substantially evenly) between the number of users that have agreed to share in the fee […] the fee can be split based on a variety of different parameters, such as input provided by one or more users, the duration of the service, the distance and/or direction(s) traveled by a service provider in providing the service, when the user(s) agreed to share in the fee, when the user(s) initially received at least 100 includes a fee distribution 110, a service manager 120, an accounts data store 130, a service data store 140” (¶ [0020]), “the fee distribution 110 can also include an amount determine 112” (¶ [0028]) and “the service manager 120 can monitor the transport service and determine a total fare 125 for the transport service based on the duration and/or distance traveled by the driver in providing the transport service. In another example, the amount determine 112 can determine the total fare 125 based on the service information 117 of the transport service from the service data store 140.” (¶ [0037]). 
	Thus, Amin teaches a system that may determine a total fare amount for a transportation service based on either monitoring the transport service or receiving service information of the transport service from a service data store (equivalent to receiving a respective confirmation of the associated shared ride cost). Further, after the system determines a total fare amount, the system may determine the amount to be paid by each of the users who have agreed to share in the fee and may charge each of the user’s respective accounts for the determined amount (equivalent to charging each of the shared ride members that will be contributing to the total shared ride payment the associated shared ride cost after receiving a respective confirmation of the associated shared ride cost).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-11 and 18-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Amin U.S. Publication No. 2015/0012341, hereafter known as Amin, in view of Fujimoto U.S. Publication No. 2018/0129981, hereafter known as Fujimoto. 

	Regarding claim 10,
	Amin teaches the limitations of claim 1. Further, Amin does not teach, however Fujimoto does teach, the following:
	The step of identifying one or more individuals at the vehicle based on information received from one or more onboard vehicle sensors; and 
	Fujimoto teaches “a vehicle control system, a vehicle control method, and a vehicle control program which can easily realize ridesharing of a vehicle” (¶ [0005]). Further, Fujimoto teaches an “in-vehicle status acquisition unit 150 acquires a status inside the vehicle M or in-vehicle information” (¶ [0084]) and   “the in-vehicle status acquisition unit 150 acquires an image captured by the vehicle interior camera 90, analyzes the acquired captured image, and determines which seats riders are sitting on among the seats S1 to S4 in the vehicle M. For example, the in-vehicle status acquisition unit 150 determines whether or not a facial region 150 determines which seat a rider is sitting on among the seats S1 to S4 on the basis of the position (a center position) of the facial region in the captured image.” (¶ [0088]). 
	Wherein the step of determining that more than one shared ride member is participating in the shared ride is based on the identifying step. 
	Fujimoto teaches “In the case in which a plurality of people share a ride in the vehicle M, the rideshare payment processing unit 180 calculates the cost for each rider on the basis of conditions such as the number of people sharing a ride, a section traveled, a distance traveled, or actual expenses (fuel costs, expressway tolls). For example, the rideshare payment processing unit 180 divides the total amount by the number of people who have shared a ride […] The rideshare payment processing unit 180 may present a payment result or the like to each rider” (¶ [0141]). 
	Thus, Fujimoto teaches a feature for determining an amount of people sitting inside a rideshare vehicle using captured images from a camera located inside said rideshare vehicle (equivalent to the identifying step) and a feature for dividing the cost of the rideshare service by the number of people who have shared the ride (equivalent to determining more than one shared ride member is participating in a shared ride based on the identifying step).    

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Amin with the teachings of Fujimoto by including the feature for determining an amount of people sitting inside a rideshare vehicle using captured images from a camera located inside said rideshare vehicle and the feature for dividing the cost of the rideshare service by the number of people who have shared the ride, as taught by Fujimoto, into the system of Amin configured to split the cost of a Fujimoto help to “easily realize ridesharing of a vehicle” (¶ [0005]), as suggested by Fujimoto. Further, one of ordinary skill in the art would have recognized that the teachings of Fujimoto are compatible with the system of Amin as they share capabilities and characteristics; namely, they are both systems directed to facilitating ridesharing services and dividing the cost of a rideshare service between multiple users participating in the same ridesharing service. 

	Regarding claim 11,
	Amin teaches the limitations of claim 10. Further, Amin teaches a remote system comprising one or more servers that is capable of executing processes to determine an amount of users participating in a transportation service based on user inputs (See Fig. 1, ¶ [0010], ¶ [0012], ¶ [0022]). However, Amin does not teach cameras that are mounted inside vehicles and does not teach a component in said remote system that is capable of processing image data to identify a number of individuals in a vehicle. 
	 However, Fujimoto teaches the following:
	Wherein the one or more onboard vehicle sensors includes a camera mounted on the vehicle, wherein the identifying step includes processing image data obtained by the camera […].
	Fujimoto teaches an “in-vehicle status acquisition unit 150 acquires a status inside the vehicle M or in-vehicle information” (¶ [0084]) and  “the in-vehicle status acquisition unit 150 acquires an image captured by the vehicle interior camera 90, analyzes the acquired captured image, and determines which seats riders are sitting on among the seats S1 to S4 in the vehicle M.” (¶ [0088]). Further, “the vehicle interior camera 90 is provided at a position at which it can capture images of some or all of the seats S1 to S4 provided in the vehicle M on 90 are fixed.” (¶ [0087]). Further, “the in-vehicle status acquisition unit 150 […] and the rideshare payment processing unit 180 is realized by a processor such as a central processing unit (CPU) executing a program” (¶ [0066]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Amin with the teachings of Fujimoto by incorporating the feature for mounting cameras inside vehicles that provide ridesharing services and by further including the processing unit that is capable of analyzing images captured by the cameras in order to identify an amount of users participating in a rideshare service, as taught by Fujimoto, into the system of Amin configured to split the cost of a transportation service between multiple users participating in said transportation service. One of ordinary skill in the art would have been motivated to incorporate the in-vehicle status acquisition processing unit of Fujimoto into the remote server system of Amin for analyzing captured images from the cameras mounted in rideshare vehicles when one considers such a modification helps to “easily realize ridesharing of a vehicle” (¶ [0005]), as suggested by Fujimoto. Thus, the system of Amin would be further capable of easily determining an amount of users participating in a transportation service and use this acquired information for determining how a service fare will be split among participating users, resulting in an improved system. Further, one of ordinary skill in the art would have recognized that the teachings of Fujimoto are compatible with the system of Amin as they share capabilities and characteristics; namely, they are both systems directed to facilitating ridesharing services and dividing the cost of a rideshare service between multiple users participating in the same ridesharing service.

	Regarding claim 18,
	Amin teaches the limitations of claim 14. Amin does not teach, however Fujimoto does teach, the following:
Wherein the shared ride metric is obtained based on onboard vehicle sensor information. 
	Fujimoto teaches “a vehicle control system, a vehicle control method, and a vehicle control program which can easily realize ridesharing of a vehicle” (¶ [0005]). Further, Fujimoto teaches an “in-vehicle status acquisition unit 150 acquires a status inside the vehicle M or in-vehicle information” (¶ [0084]) and   “the in-vehicle status acquisition unit 150 acquires an image captured by the vehicle interior camera 90, analyzes the acquired captured image, and determines which seats riders are sitting on among the seats S1 to S4 in the vehicle M. […] the in-vehicle status acquisition unit 150 determines which seat a rider is sitting on among the seats S1 to S4 on the basis of the position (a center position) of the facial region in the captured image.” (¶ [0088]). Fujimoto teaches “In the case in which a plurality of people share a ride in the vehicle M, the rideshare payment processing unit 180 calculates the cost for each rider on the basis of conditions such as the number of people sharing a ride, a section traveled, a distance traveled, or actual expenses (fuel costs, expressway tolls). For example, the rideshare payment processing unit 180 divides the total amount by the number of people who have shared a ride […] The rideshare payment processing unit 180 may present a payment result or the like to each rider” (¶ [0141]).
	Thus, Fujimoto teaches a feature for determining an amount of people sitting inside a rideshare vehicle using captured images from a camera located inside said rideshare vehicle and a feature for calculating a cost for each rider based on the number of people sharing a ride in the vehicle (equivalent to the shared ride metric being obtained based on onboard vehicle sensor information).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Amin with the teachings of Fujimoto by including the feature for determining an amount of people sitting inside a rideshare Fujimoto, into the system of Amin configured to split the cost of a transportation service between multiple users participating in said transportation service.  One of ordinary skill in the art would have been motivated to make this modification when one considers that the features incorporated from the teachings of Fujimoto help to “easily realize ridesharing of a vehicle” (¶ [0005]), as suggested by Fujimoto. Further, one of ordinary skill in the art would have recognized that the teachings of Fujimoto are compatible with the system of Amin as they share capabilities and characteristics; namely, they are both systems directed to facilitating ridesharing services and dividing the cost of a rideshare service between multiple users participating in the same ridesharing service. 

	Regarding claim 19, 
	Amin in view of Fujimoto teaches the limitations of claim 18. Further, Amin teaches the following:
	Wherein the shared ride metrics is a shared ride participation time or participation mileage.
	Amin teaches “the on-demand service system can also monitor the progress of the transport service, such as […] when the user is picked up by the driver, the distance and/or direction(s) traveled by the driver for the transport service, the duration of the transport service” (¶ [0025]). Further, “From the time the transport service has been arranged for the user to the time the service provider indicates […] that the transport service has been completed […] this can be referred to as the duration of the transport service or a time in which the transport service is in progress for the user” (¶ [0026]). Further, Amin teaches “the amount determine 112 can determine the respective fare amounts 115 based on other factors or parameters, such as the duration of the transport service” (¶ [0038]). 
 	Thus, Amin teaches a system that may monitor the duration of time of a transportation service for each user (equivalent to obtaining a shared ride metric being a shared ride participation time). Further, the system of Amin is configured to determine respective fare amounts for each participating user in a transportation service based on the duration of the transport service for a user (equivalent to a shared ride metric being a share ride participation time) or a distance traveled by the service provider (equivalent to a shared ride metric being a participation mileage). 

Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Amin U.S. Publication No. 2015/0012341, hereafter known as Amin, in view of Camp et al. U.S. Publication No. 2011/0301985, hereafter known as Camp. 

	Regarding claim 16, 
	Amin teaches the limitations of claim 14. Further, Amin does not teach, however Camp does teach, the following:
	 Wherein the identifying the plurality of shared ride members that are participating in the shared ride includes identifying at least one of the plurality of shared ride members based on information indicating a presence of a personal short range wireless communications (SRWC) device associated with the at least one of the plurality of shared ride member at the vehicle. 
	Camp teaches “A system and method are described for enabling transportation to be arranged for individuals carrying handsets or mobile devices” (see Abstract). Further, Camp teaches that the system “enables transport to be arranged for multiple parties “and “a process for enabling fee splitting amongst multiple customers that share a transport” (¶ [0096]). Further, “the transport service determines that a particular transport is shared by more than one customer (510) […] the transport service can be configured to detect when individuals that are 300. The presence of each individual in the same vehicle may be determined in a manner described with, for example, FIG. 4 (e.g. see 410) When multiple individuals are in one of the transport vehicles, the transport service may assume the fee splitting arrangement is to take place” (¶ [0097]).  Further, Camp teaches “the customer 110 operates a handset 105 to generate a request for transport 112 […]  The geo-aware resources enable the handset to automatically include geographic identification information 124 that identifies the geographic location of the customer 110 […] The handset 105 may also be configured to include identification information that identifies the customer 110 to either the service […]  The identification information 124 includes, for example, a name, account number […]” (¶ [0025]). Further, “The server 300 also includes tracking components 360, 370 which track (or monitor position and status) of the customer” (¶ [0044]).
	Thus, Camp teaches a transport service that may track the location of its users via their respective handsets and may detect when multiple users have entered the same vehicle. Further, each handset is associated with an account number for each user of the transport service. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Amin with the teachings of Camp by incorporating a feature for tracking the locations of users’ handset devices and identifying multiple users that have entered the same vehicle via their handset devices, as taught by Camp, into the system of Amin that is configured to identify multiple users who desire to share a transportation service and split the fare. One of ordinary skill in the art would have been motivated to make this modification when one considers that “when multiple individuals are in one of the transport vehicles, the transport service may assume the fee splitting arrangement is 1 and, thus, a “fee payment arrangement can be implemented with minimal involvement from the parties”2, as suggested by Camp. Further, one of ordinary skill in the art would have recognized that the teachings of Camp are compatible with the system of Amin as they share capabilities and characteristics; namely, they are both systems configured to facilitate transportation services, identify customers by their account numbers, and enable fee splitting amongst multiple customers that share a transport.   

Claim 17 is rejected under 35 U.S.C. § 103 as being unpatentable over Amin U.S. Publication No. 2015/0012341, hereafter known as Amin, in view of “Introducing the POOL Pass” (July 26, 2016), hereafter known as Uber.

	Regarding claim 17,
	Amin teaches the limitations of claim 14. Amin does not teach, however Uber does teach, the following.
	Wherein the shared ride metrics is based on loyalty information. 
	The Examiner notes that according to the Applicant’s disclosure, “The loyalty information can be a loyalty status and/or loyalty credits […] The loyalty status can indicate a level or tier of loyalty achieved (or attributed) to a particular shared ride use” (¶ [0021]). 
	Uber teaches “For $30, your POOL pass guarantees that you’ll ride uberPOOL for only a dollar […] All eligible trips will be just $1 a ride” (See page 1). Further, Uber teaches “Select “Buy POLL Pass.” You’ll be automatically charged a 1 time fee for $30 for the 20 ride pass […] Rides are a flat $1 fare on uberPOOL, unaffected by surge” (see page 2). 
	Thus, Uber teaches that a user may purchase a pass to receive benefits from a transportation service provider (equivalent to gaining a loyalty status indication a tier of loyalty 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Amin with the teachings of Uber by incorporating a feature for allowing customers to purchase a pass for a transportation service and determining a price to be charged to a customer for a transportation service based on a customer’s status (whether they own a pass or not), as taught by Uber, into the system of Amin configured to split the cost of a transportation service between multiple users participating in said transportation service.  One of ordinary skill in the art would have been motivated to make this modification when one considers that a “Pass entitles the purchaser thereof to a guaranteed $1 fare”3, as suggested by Uber, thus giving users an incentive to participate in the transportation service of Amin and attracting more customers by offering low price guarantees based on their status with the transportation service. One of ordinary skill in the art would have recognized that the teachings of Uber are compatible with the system of Amin as they share capabilities and characteristics; namely, they are both directed to transportation services that provide carpooling transportation services and determine costs for users participating in said carpooling services. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See ¶ [0097], Camp.
        2 See ¶ [0096], Camp.
        3 See Page 3, Uber.